Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 18, 2018

The Court of Appeals hereby passes the following order:

A18D0398. LARRY TIMOTHY CARTER v. SHERRY TILLMAN, CLERK.

      On December 14, 2017, the trial court entered an order denying Larry Timothy
Carter’s motion for a free copy of his guilty plea transcript. On February 1, 2018,
Carter filed an application for discretionary appeal in the Supreme Court, which
subsequently transferred the application here. We lack jurisdiction because the
application was not timely filed.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d);
Hill v. State, 204 Ga. App. 582, 582 (420 SE2d 393) (1992). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Carter filed this application 49 days after entry of the order he
seeks to appeal, and it is therefore untimely. Accordingly, this application is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.